NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0336n.06
                             Filed: June 13, 2008

                                        Case No. 07-1839

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 DONGAH TIRE AND RUBBER,
                                                      )
        Plaintiff-Appellee,                           )
                                                      )      ON APPEAL FROM THE
                v.                                    )      UNITED STATES DISTRICT
                                                      )      COURT FOR THE EASTERN
 NUCLEON, L.L.C., et al.,                             )      DISTRICT OF MICHIGAN
                                                      )
       Defendants-Appellants.                         )
 _______________________________________              )

BEFORE: NORRIS, BATCHELDER, and GIBBONS, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Dongah Tire and Rubber signed an agreement

with Nucleon, L.L.C., which Nucleon subsequently assigned to Angstrom USA, L.L.C. When

Dongah sued, seeking a declaratory judgment that the agreement was not exclusive, Angstrom

counterclaimed, and Dongah subsequently amended its complaint to include breach of contract.

       Eventually, Dongah obtained summary judgment as to all claims. Angstrom appealed only

the grant of summary judgment on its claim that Dongah had breached the contract. After carefully

reviewing the record, the law, and the arguments presented in the appellate briefs, we conclude that

the district court’s opinion dated March 29, 2007, granting judgment to Dongah on that claim,

correctly sets out the applicable law and correctly applies that law to the facts contained in the

record. The issuance of a full written opinion by this court would serve no useful purpose.

Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.